Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 1993, which ruled that claimant was ineligible to receive unemployment insurance *821benefits because he failed to comply with registration requirements.
Claimant taught business courses at a college from March 1, 1990 through July 25, 1992. Although claimant failed to file a claim for unemployment insurance benefits promptly when his employment ended, he sought to show that this failure should be excused based on misinformation allegedly given to him by the local office. We find no reason to disturb the Board’s finding that claimant’s excuse was not credible. Accordingly, substantial evidence supports the Board’s decision that claimant’s failure to comply with registration requirements was without good cause.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.